SUN COMMUNITIES, INC. Exhibit 21.1 – List of Subsidiaries as of December 31, 2009 Main operating subsidiary: Sun Communities Operating Limited Partnership, a Michigan limited partnership Other subsidiaries (wholly-owned): Miami Lakes QRS, Inc., a Michigan corporation SCF Manager Inc., a Michigan corporation SCN Manager Inc., a Michigan corporation Sun Florida QRS, Inc., a Michigan corporation Sun High Point QRS, Inc., a Michigan corporation Sun QRS Countryside, Inc., a Michigan corporation Sun QRS Countryside Manager, Inc., a Michigan corporation Sun QRS, Inc., a Michigan corporation Sun QRS Pool 1, Inc., a Michigan corporation Sun QRS Pool 2, Inc., a Michigan corporation Sun QRS Pool 3, Inc., a Michigan corporation Sun QRS Pool 4, Inc., a Michigan corporation Sun QRS Pool 5, Inc., a Michigan corporation Sun QRS Pool 6, Inc., a Michigan corporation Sun QRS Pool 7, Inc., a Michigan corporation Sun QRS Pool 8, Inc., a Michigan corporation Sun QRS Pool 9, Inc., a Michigan corporation Sun QRS Pool 10, Inc., a Michigan corporation Sun QRS Pool 11, Inc., a Michigan corporation Sun QRS Pool 12, Inc., a Michigan corporation Sun QRS Pool 13, Inc., a Michigan corporation Sun QRS Sheffield, Inc., a Michigan corporation Sun Sea Breeze QRS, Inc., a Michigan corporation Sun Secured Financing GP, Inc., a Michigan corporation Sun Texas QRS, Inc., a Michigan corporation SUN COMMUNITIES, INC. Exhibit 21.1 – List of Subsidiaries, Continued Subsidiaries of Sun Communities Operating Limited Partnership Apple Orchard L.L.C., a Michigan limited liability company Arizona Finance L.L.C., a Michigan limited liability company Aspen-Alpine Project, LLC, a Michigan limited liability company Aspen-Brentwood Project, LLC, a Michigan limited liability company Aspen-Byron Project, LLC, a Michigan limited liability company Aspen-Country Project, LLC, a Michigan limited liability company Aspen-Ft.
